Order entered February 12, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-01175-CV

                              SHAUN BURGESS, Appellant

                                            V.

                           CASTLE KEEPERS, INC., Appellee

                     On Appeal from the County Court at Law No. 2
                                 Collin County, Texas
                         Trial Court Cause No. 002-01984-2012

                                        ORDER
       The Court has before it appellant’s January 31, 2013 motion to reinstate appellant’s

affidavit of indigence. The Court DENIES the motion.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE